DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on 12/16/2020.
In the instant Amendment, claims 1-3, 6-10, 13-17 and 20 have been amended; claims 1, 8 and 15 are independent claims. Claims 1-20 have been examined and are pending. This Action is made Final. 

Response to Arguments
The objection to the Claims 8 and 15 is withdrawn as Claims 8 and 15 have been amended.
Applicant arguments in Amendment, filed on 12/16/2020, with respect to 35 U.S.C. 101, have been fully considered but they are not persuasive.
Applicant Argues: Applicant respectfully asserts that “determining.. .a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices, wherein the determined trend indicates an amount of usage of the command over a period of time, wherein determining the trend in usage of the command, further comprises: adding.. .metadata corresponding to a respective instance of the command from the plurality of listening devices., .determining.. .whether the determined trend in usage of the command deviates from a usage threshold for the command.. .in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying...a prohibited list based on an amount of deviation from the usage threshold usage of the command.. .determining.. .a processing level associated with the command based at least in part on the modified prohibited list, wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command,” is subject matter that is not directed to mathematical concepts, certain methods of organizing human activity, or mental processes (emphasis added). As such, the claims do not recite matter that falls within these enumerated groupings of abstract ideas, and therefore should not be treated as reciting abstract ideas. Therefore, Applicant respectfully submits claims 1, 8, and 15 are patent eligible at Prong One of revised Step 2A. More specifically, Applicant respectfully asserts that amended independent claims 1,8, and 15 include claim limitations that cannot be performed in the mind; and therefore, per the guidance in the October 2019 Update on Subject Matter Eligibility, independent claim 1 does not fall into a grouping of certain methods of Mental Processes. see pp. 14-15
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes that the aforementioned features as argued by Applicant can in fact be performed in the mind. The examiner notes that the human mind can mentally perform the steps of “determining....a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices, wherein the determined trend indicates an amount of usage of the command over a period of time, wherein determining the trend in usage of the command, further comprises: adding...metadata corresponding to a respective instance of the command from the plurality of listening devices....determining...whether the determined trend in usage of the command deviates from a usage threshold for the command...in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying...a prohibited list based on an amount of deviation from the usage threshold usage of the command.. . determining...a processing level associated with the command based at least in part on the modified prohibited list, wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command.  The human mind can manually calculate such information and/or use pencil and paper to perform such steps.  Therefore the examiner finds this argument not persuasive. 
Applicant Argues: Applicant respectfully asserts that claims 1,8, and 15, as amended, integrate the recited judicial exception into a practical application of the exception at least by “determining...a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices, wherein the determined trend indicates an amount of usage of the command over a period of time, wherein determining the trend in usage of the command, further comprises: adding.. .metadata corresponding to a respective instance of the command from the plurality of listening devices”, “determining.. .whether the determined trend in usage of the command deviates from a usage threshold for the command”, “in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying...a prohibited list based on an amount of deviation from the usage threshold usage of the command”, “determining... a processing level associated with the command based at least in part on the modified prohibited list, wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command. ” (emphasis added). The above quoted additional element(s) use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment by preventing listening devices of a geographical area from performing undesirable actions in response to false commands embedded in content.  pp. 16-17
Examiner’s Response:  The examiner respectfully disagrees.  The examiner respectfully notes judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a processor and/or computer product/media to perform the aforementioned steps (i.e., which are noted to recite the abstract idea). The processor and/or computer product/media in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Applicant Argues: As such, the claims recite at least one additional element that, as a whole, integrates the recited judicial exception into a practical application of the exception that raises above a mere “drafting effort designed to monopolize the judicial exception” (2019 Revised Patent Subject Matter Eligibility Guidance, January 7th 2019, page 21). p. 17
Examiner’s Response:  The examiner respectfully disagrees for the reasons set forth above.  In particular, the claim only recites additional elements – using a processor and/or computer product/media to perform the aforementioned steps (i.e., which are noted to recite the abstract idea). The processor and/or computer product/media in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a 
Applicant Argues: Applicant respectfully asserts that claim 1, as amended, is directed to statutory subject matter satisfying 35 U.S.C. § 101, and independent claim 1 is comprised of elements that are significantly more than an abstract idea. In particular, amended independent claim 1 includes elements of “determining...a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices, wherein the determined trend indicates an amount of usage of the command over a period of time, wherein determining the trend in usage of the command, further comprises: adding...metadata corresponding to a respective instance of the command from the plurality of listening devices...determining.. .whether the determined trend in usage of the command deviates from a usage threshold for the command...in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying...a prohibited list based on an amount of deviation from the usage threshold usage of the command...determining...a processing level associated with the command based at least in part on the modified prohibited list, wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command.”  Specifically, the claims are directed to adding a specific limitation other than what is well-understood, routine, and conventional in the field at least by...  pp. 18-19
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes applicant appears to argue the abstract idea as the additional elements for Step 2B.   The examiner notes with respect to integration of the abstract idea into a practical application, the additional element of using a processor and/or computer product/media to perform using a  
Applicant Argues: Applicant respectfully asserts that, in considering the limitations of the claim as a whole to decide patent eligibility, the additional limitations of amended claim 1 add significantly more and are distinguished from the cited court cases, which do not include or imply similar limitations. The courts have concluded that an inventive concept can transform an alleged abstract idea into a patent-eligible invention, provided it is not merely implementing an abstract idea on a computer. Applicant submits that claim 1, similar to the claims in the DDR case, is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of [computer-related technology].” Applicant respectfully asserts that performance of the amended claim 1 limitations is not merely implementing a known and conventional process on a computer. p. 19
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes the additional element of using a processor and/or computer product/media to perform using a processor and/or computer product/media amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further the use of a processor and/or computer product/media to perform computer processing is routine, well-understood, and conventional.  
Independent claim 1 does not recite matter that falls within the enumerated groupings of abstract ideas. Even if the claim recites matter that falls within the enumerated groupings of abstract ideas, which Applicant does not concede, the claim recites at least one additional element that, as a whole, integrates the recited judicial exception into a practical application of the exception. Furthermore, if the claim does not integrate the recited judicial exception into a practical application of the exception, which Applicant does not concede, then the claim is directed to a judicial exception and recites at least one additional element, or combination of elements, that amount to significantly more than the judicial exception itself. p. 19
Examiner’s Response:  The examiner respectfully disagrees for the reasons set forth above.  Therefore the examiner finds these arguments not persuasive. 
Applicant arguments in Amendment, filed on 12/16/2020, with respect to 35 U.S.C. 103, have been considered but are moot in view of the new ground(s) of rejection.










Claim Interpretation
The examiner notes “a computer readable storage medium” is to be statutory based on specification [0070]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” And [0069]: “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.” 












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite concepts related to determining... a trend usage of a command based on analysis aggregated usage information;... determining... deviations from a usage threshold for the command..., modifying a prohibited list... based on [the] deviation; determining processing level..., (i.e., prohibiting for a usage device based on usage).
The claim(s) recite(s), more specifically claim 1 and similarly claim 8 and 15, recite:
A method comprising: 
determining, 
adding, 
determining, 
and in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying, 

The limitations as drafted fall under the groupings of: Mental Processes.
	Mental Processes:  The examiner notes the limitation above, in summary, describe determining... a trend usage of a command based on analysis aggregated usage information... wherein determining the trend in usage of the command, further comprises: adding metadata corresponding to a respective instance of the command from the plurality of listening devices;... determining... deviations from a usage threshold for the command..., modifying a prohibited list... based on [the] deviation; determining a process level associated with the command..., wherein the processing level devices a level of authorization that is required to execute and action corresponding to the command.  The examiner notes as drafted, these features, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor and/or computer product/media nothing in the claim element precludes the step from practically being performed in the mind.  The examiner notes these features as noted cover performance of the limitation in the mind but for the recitation of generic computer components.  Thus it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a  processor and/or computer product/media to perform determining... a trend usage of a command based on analysis aggregated usage information... wherein determining the trend in usage of the command, further comprises: adding 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and/or computer product/media to perform using a  processor and/or computer product/media amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Further dependent claim(s) 2-7, 9-14, and 16-20 do not add features considered to amount to “significantly more” than the abstract idea identified for claim 1, and similarly Claim 8 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruenstein et al. (US 2018/0330728 A1) in view of Paulik et al. (US 2016/0078860 A1) and Fu et al. (US 2013/0317827 A1).

Regarding Claim 1;
Gruenstein discloses a method comprising: 
determining, by one or more processors, a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices ([0064] – aggregate and [0069] - In some implementations, the system communicates with many client devices (e.g., tens, hundreds, thousands, or millions) over one or more networks, and therefore receives many voice query processing requests and [0070]-[0072] - At stage 304, the system determines a volume of client requests (e.g., traffic) received over time. This stage may be performed, for example, by traffic volume analyzer 278. The volume of received requests can be determined with respect to a defined window of time. In some implementations, the system determines the volume of client requests received during a most recent period of time (e.g., a number of requests received in the past 30 seconds, 1 minute, 2 minutes, 5 minutes, 15 minutes, 30 minutes, 1 hour, 4 hours, 12 hours, 24 hours, or 1 week).... The volume of received requests represents a value that is based upon a total number of requests received by the system during the specified time interval and [0073] - In some implementations, one objective of the system at stage 308 is to identify a common voice query that occurs within a significant number of requests received from client devices over a period of time), wherein the determined trend indicates an amount of usage of the command over a period of time ([0070]-[0072] - In some implementations, the system determines the volume of requests received by the system globally over time (e.g., counts substantially all requests received by the system during a specified time interval without filtering the requests). In other implementations, the system determines the volume of requests only with respect to requests having characteristics that meet certain criteria... At stage 306, the system determines whether the volume of requests received by the system over time, as determined at stage 304, meets one or more criteria for triggering a deep-dive traffic analysis. Stage 306 may be performed by a traffic volume analyzer 178, for example. During a deep-dive traffic analysis, the system analyzes voice query processing requests received over a period of time in search of any illegitimate voice queries that should be blacklisted and [0073] - In some implementations, one objective of the system at stage 308 is to identify a common voice query that occurs within a significant number of requests received from client devices over a period of time))
determining, by one or more processors, whether the determined trend in usage of the command deviates from a usage threshold for the command ([0071]-[0073] - In some implementations, one objective of the system at stage 308 is to identify a common voice query that occurs within a significant number of requests received from client devices over a period of time... For example, if the volume (e.g., quantity) of voice queries indicated by a set of requests received at the server system is at least a threshold volume, the system may then flag the voice query as illegitimate); and 
in response to determining that the determined trend in usage of the command does deviate from the usage threshold for the command, modifying, by one or more processors, a prohibited list based on an amount of deviation from the usage threshold usage of the command ([0071]-[0074] - In some implementations, the system determines the volume of requests received by the system globally over time (e.g., counts substantially all requests received by the system during a specified time interval without filtering the requests). In other implementations, the system determines the volume of requests only with respect to requests having characteristics that meet certain criteria. For example, the system may determine a volume of requests received from client devices having a limited set of internet protocol (IP) addresses, from client devices or users that are located in particular geographic regions, or from particular models of client devices. At stage 306, the system determines whether the volume of requests received by the system over time, as determined at stage 304, meets one or more criteria for triggering a deep-dive traffic analysis. Stage 306 may be performed by a traffic volume analyzer 178, for example. During a deep-dive traffic analysis, the system analyzes voice query processing requests received over a period of time in search of any illegitimate voice queries that should be blacklisted... In some implementations, one objective of the system at stage 308 is to identify a common voice query that occurs within a significant number of requests received from client devices over a period of time... For example, if the volume (e.g., quantity) of voice queries indicated by a set of requests received at the server system is at least a threshold volume, the system may then flag the voice query as illegitimate and [0078]).
...determining, by one or more processors, ...processing... associated with the command based at least in part on the modified prohibited ([0074]).
Gruenstein fails to explicitly disclose ...wherein determining the trend in usage of the command, further comprises: adding, by the one or more processors, metadata corresponding to a respective instance of the command from the plurality of listening devices; and...determining, by one or more processors, a processing level associated with the command based at least in part on the modified prohibited list, wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command.
However, in an analogous art, Paulik teaches wherein determining the trend in usage of the command, further comprises: adding, by the one or more processors, metadata corresponding to a respective instance of the command from the plurality of listening devices (Paulik, [0022] and [0045] - In one example, live and/or recent speech traffic for a speech recognizer or virtual assistant can be collected and archived. In some examples, the archives can include speech audio. In other examples, the archives can include ASR recognition lattices (e.g., data structures that can include a ranked list of potential interpretations of speech or phonetic representations of speech). In other examples, the archives can include a phonetically indexed speech recognition lattice that can, for example, be quickly searchable for phonetic sequences. In some examples, archives can include addition information associated with a speech sample, such as information collected when the speech sample was received. Such additional information can include a system response (e.g., error message, result, output, etc.), a user identification, an anonymized user profile, a geographic location, a device type, a timestamp, or the like and [0053] - Such information can be derived from metadata associated with an archived utterance and can reflect approximate geographical locations of users who uttered the term (e.g., based on GPS, cell phone tower localization, Wi-Fi location, IP address location, etc.). In another example, a notification can include additional context information, such as user profiles associated with occurrences of the candidate term in a speech archive. Such information can reflect anonymized characteristics, demographics, and the like of users who uttered the term. In another example, a notification can include other contextual or characterizing information, such as device type (e.g., the type of device used to capture an utterance), a particular state of a device (e.g., running applications, device usage statistics, etc.), user group (e.g., broad categories of user types, such as age range, gender, subscription plans, etc.), or any of a variety of other information that can be associated with utterances that include a candidate term).  As reasonably constructed when live speech is archived it includes additional information such as metadata. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Paulik to the trend usage of a command and a modified prohibited list of Gruenstein to include wherein determining the trend in usage of the command, further comprises: adding, by the one or more processors, metadata corresponding to a respective instance of the command from the plurality of listening devices.
One would have been motivated to combine the teachings of Paulik to Gruenstein to do so as it provides / allows for discovering of trending terms in automatic speech recognition (Paulik, [0002]). 
Further, in an analogous art, Fu teaches ...determining, by one or more processors, a processing level associated with the command ..., wherein the processing level defines a level of (Fu, [0018]-[[0024] - Step 220: receive a voice command from the requestor, execute step 230. Step 240: identify the content of the voice command, execute step 250. Step 250: determine an authorization level of the requestor by performing voiceprint recognition on the voice command, execute step 260. Step 260: execute the voice command according to the content of the voice command in a specific operation mode associated with the authorization level of the requestor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fu to the modified prohibited list of Gruenstein and Paulik to include ...determining, by one or more processors, a processing level associated with the command ..., wherein the processing level defines a level of authorization that is required to execute an action that corresponds to the command.
One would have been motivated to combine the teachings of Fu to Gruenstein and Paulik to do so as it provides / allows for executing the voice command according to the content of the voice command in a specific operation mode associated with the authorization level (Fu, [0007]).








Regarding Claim 2;
Gruenstein and Paulik and Fu discloses the method to Claim 1. 
Gruenstein further discloses determining further comprising: transmitting, by one or more processors, the prohibited list to a listening device of the plurality of listening devices ([0078] - In some implementations where the client devices perform voice query screening locally, the server system can push updates to the client devices to keep the devices' local blacklist databases current. For example, a fingerprint for a voice query that the traffic analyzer at the server system has recently classified as illegitimate may be transmitted to multiple client devices).

Regarding Claim 3;
Gruenstein and Paulik and Fu discloses the method to Claim 1. 
Gruenstein further discloses further comprising: transmitting, by one or more processors, the modified prohibited list to a group of listening devices that are located within a defined geographic location that corresponds to the determined trend in usage of the command ([0078] - In some implementations where the client devices perform voice query screening locally, the server system can push updates to the client devices to keep the devices' local blacklist databases current. For example, a fingerprint for a voice query that the traffic analyzer at the server system has recently classified as illegitimate may be transmitted to multiple client devices. In some implementations, the system may push a fingerprint for a blacklisted voice query to all client devices without restriction. In other implementations, the system may push a fingerprint for a blacklisted voice query only to client devices that are covered by the blacklist, e.g., devices within a particular geographic region).

Regarding Claim 4;
Gruenstein and Paulik and Fu discloses the method to Claim 1. 
Gruenstein further discloses wherein determining a trend in usage of a command based on an analysis of aggregated usage information of the command from a plurality of listening devices further comprises: aggregating, by one or more processors, usage information ... for commands received by the plurality of listening devices; and generating, by one or more processors, a data set for the command that includes the aggregated usage information for the command [and the aggregated corresponding [data] for the command]. ([0064] - The traffic analyzer 268 is configured to aggregate and analyze data traffic (e.g., voice query processing requests) received by the system 250 over time and [0070]-[0071] - The volume of received requests can be determined with respect to a defined window of time. In some implementations, the system determines the volume of client requests received during a most recent period of time (e.g., a number of requests received in the past 30 seconds, 1 minute, 2 minutes, 5 minutes, 15 minutes, 30 minutes, 1 hour, 4 hours, 12 hours, 24 hours, or 1 week)... For example, the system may determine a volume of requests received from client devices having a limited set of internet protocol (IP) addresses, from client devices or users that are located in particular geographic regions, or from particular models of client devices).
Paulik further teaches corresponding metadata for commands received by [a listening device]; and ... corresponding metadata for the command (Paulik, [0022] and [0045] - In one example, live and/or recent speech traffic for a speech recognizer or virtual assistant can be collected and archived. In some examples, the archives can include speech audio. In other examples, the archives can include ASR recognition lattices (e.g., data structures that can include a ranked list of potential interpretations of speech or phonetic representations of speech). In other examples, the archives can include a phonetically indexed speech recognition lattice that can, for example, be quickly searchable for phonetic sequences. In some examples, archives can include addition information associated with a speech sample, such as information collected when the speech sample was received. Such additional information can include a system response (e.g., error message, result, output, etc.), a user identification, an anonymized user profile, a geographic location, a device type, a timestamp, or the like and [0053] - Such information can be derived from metadata associated with an archived utterance and can reflect approximate geographical locations of users who uttered the term (e.g., based on GPS, cell phone tower localization, Wi-Fi location, IP address location, etc.). In another example, a notification can include additional context information, such as user profiles associated with occurrences of the candidate term in a speech archive. Such information can reflect anonymized characteristics, demographics, and the like of users who uttered the term. In another example, a notification can include other contextual or characterizing information, such as device type (e.g., the type of device used to capture an utterance), a particular state of a device (e.g., running applications, device usage statistics, etc.), user group (e.g., broad categories of user types, such as age range, gender, subscription plans, etc.), or any of a variety of other information that can be associated with utterances that include a candidate term).  As reasonably constructed when live speech is archived it includes additional information such as metadata. 





Regarding Claim 5;
Gruenstein and Paulik and Fu disclose the method to Claim 4. 
Gruenstein discloses wherein the aggregated [data] corresponding to the command includes information selected from the group consisting of: [time] ([0064] - aggregate and [0070), geolocations of respective uses of the command ([0064] - aggregate and [0070] - ...located in particular geographic regions...), and indications of whether actions corresponding to the command were accepted (([0075] - These signals can include information about user feedback to a response to the voice query or to an operation performed as requested in the voice query. The system may obtain data that indicates whether a user accepted, rejected, or modified a response to a voice query. Depending on the distribution of users that accepted, rejected or modified responses or the results of operations performed as requested in respective instances of a common voice query, the system may bias its determination as to whether the voice query should be blacklisted or whether the set of requests meets prescribed suppression criteria. For example, if the system receives a large number of requests that each includes the voice query "What's the traffic like today between home and the park?", the system may prompt users to confirm that they would like to obtain a response to this question. As more users confirm that the system accurately received the voice query and confirm that they desire to obtain a response to the question, the system may be influenced as less likely that the voice query is illegitimate (and less likely to meet the suppression criteria). In contrast, as more users cancel or modify the query in response to the prompt, the system may be influenced as more likely to classify the voice query as illegitimate (and more likely to meet the suppression criteria and [0080] - Further, the system may transmit to a client device a response to a voice query, which may be a confirmation that an operation was performed successfully, an indication that a requested operation has been suppressed, or an answer to a question, for instance... [0085] - These signals can include information about user feedback to a response to the voice query or to an operation performed as requested in the voice query. The system may obtain data that indicates whether a user accepted, rejected, or modified a response to a voice query and [0087] - log).
Paulik further teaches wherein the ... metadata corresponding to the command includes information selected from the group consisting of: timestamps of respective uses of the command, geolocations of respective uses of the command (Paulik, [0022] and [0045] - In one example, live and/or recent speech traffic for a speech recognizer or virtual assistant can be collected and archived. In some examples, the archives can include speech audio. In other examples, the archives can include ASR recognition lattices (e.g., data structures that can include a ranked list of potential interpretations of speech or phonetic representations of speech). In other examples, the archives can include a phonetically indexed speech recognition lattice that can, for example, be quickly searchable for phonetic sequences. In some examples, archives can include addition information associated with a speech sample, such as information collected when the speech sample was received. Such additional information can include a system response (e.g., error message, result, output, etc.), a user identification, an anonymized user profile, a geographic location, a device type, a timestamp, or the like and [0053] - Such information can be derived from metadata associated with an archived utterance and can reflect approximate geographical locations of users who uttered the term (e.g., based on GPS, cell phone tower localization, Wi-Fi location, IP address location, etc.). In another example, a notification can include additional context information, such as user profiles associated with occurrences of the candidate term in a speech archive. Such information can reflect anonymized characteristics, demographics, and the like of users who uttered the term. In another example, a notification can include other contextual or characterizing information, such as device type (e.g., the type of device used to capture an utterance), a particular state of a device (e.g., running applications, device usage statistics, etc.), user group (e.g., broad categories of user types, such as age range, gender, subscription plans, etc.), or any of a variety of other information that can be associated with utterances that include a candidate term).  As reasonably constructed when live speech is archived it includes additional information such as metadata.

Regarding Claim 6;
Gruenstein and Paulik and Fu discloses the method to Claim 1. 
Gruenstein further discloses wherein modifying the prohibited list based on the amount of deviation from the usage threshold usage of the command further comprises: in response to determining that the determined trend in usage of the command deviates from the usage threshold for the command by an amount that uses that exceeds a first threshold, modifying, by ([0072] – discuss multiple thresholds and [0074]-[0075] - At stage 310, the system determines whether a set of requests that request processing of a common voice query meets one or more suppression criteria. The suppression criteria can include a volume of requests associated with the common voice criteria, characteristics of the common voice query (e.g., whether the query includes blacklisted terms), and/or additional criteria. For example, the system may classify as illegitimate a voice query that is common among a set of requests if it determines that the size of the set (e.g., the volume or quantity of requests in the set) meets a threshold size, thereby indicating for example that the common voice query occurs with sufficient frequency in received traffic. These signals can include information about user feedback to a response to the voice query or to an operation performed as requested in the voice query. The system may obtain data that indicates whether a user accepted, rejected, or modified a response to a voice query. Depending on the distribution of users that accepted, rejected or modified responses or the results of operations performed as requested in respective instances of a common voice query, the system may bias its determination as to whether the voice query should be blacklisted or whether the set of requests meets prescribed suppression criteria. For example, if the system receives a large number of requests that each includes the voice query "What's the traffic like today between home and the park?", the system may prompt users to confirm that they would like to obtain a response to this question. As more users confirm that the system accurately received the voice query and confirm that they desire to obtain a response to the question, the system may be influenced as less likely that the voice query is illegitimate (and less likely to meet the suppression criteria). In contrast, as more users cancel or modify the query in response to the prompt, the system may be influenced as more likely to classify the voice query as illegitimate (and more likely to meet the suppression criteria), wherein the confirmation step includes sending a request to a user to confirm approval of performing the actions that correspond to the command ([0075] - These signals can include information about user feedback to a response to the voice query or to an operation performed as requested in the voice query. The system may obtain data that indicates whether a user accepted, rejected, or modified a response to a voice query. Depending on the distribution of users that accepted, rejected or modified responses or the results of operations performed as requested in respective instances of a common voice query, the system may bias its determination as to whether the voice query should be blacklisted or whether the set of requests meets prescribed suppression criteria. For example, if the system receives a large number of requests that each includes the voice query "What's the traffic like today between home and the park?", the system may prompt users to confirm that they would like to obtain a response to this question. As more users confirm that the system accurately received the voice query and confirm that they desire to obtain a response to the question, the system may be influenced as less likely that the voice query is illegitimate (and less likely to meet the suppression criteria). In contrast, as more users cancel or modify the query in response to the prompt, the system may be influenced as more likely to classify the voice query as illegitimate (and more likely to meet the suppression criteria and [0080] - Further, the system may transmit to a client device a response to a voice query, which may be a confirmation that an operation was performed successfully, an indication that a requested operation has been suppressed, or an answer to a question, for instance... [0085] - These signals can include information about user feedback to a response to the voice query or to an operation performed as requested in the voice query. The system may obtain data that indicates whether a user accepted, rejected, or modified a response to a voice query and [0087]).

Regarding Claim 7;
Gruenstein and Paulik and Fu discloses the method to Claim 1. 
Gruenstein further discloses wherein modifying the prohibited list based on the amount of deviation from the usage threshold usage of the command further comprises: in response to determining that the determined trend in usage of the command deviates from the usage threshold for the command by an amount that uses that exceeds a second threshold ([0072] - discuss multiple thresholds and [0074] - At stage 310, the system determines whether a set of requests that request processing of a common voice query meets one or more suppression criteria. The suppression criteria can include a volume of requests associated with the common voice criteria, characteristics of the common voice query (e.g., whether the query includes blacklisted terms), and/or additional criteria. For example, the system may classify as illegitimate a voice query that is common among a set of requests if it determines that the size of the set (e.g., the volume or quantity of requests in the set) meets a threshold size, thereby indicating for example that the common voice query occurs with sufficient frequency in received traffic), modifying, by one or more processors, the prohibited by adding an instruction to ignore the command and not perform actions that correspond to the command ([0078] - For example, a voice query may be blacklisted either in perpetuity (no expiration) or temporarily).

Regarding Claim(s) 8-14; claim(s) 8-14 is/are directed to a/an program product associated with the method claimed in claim(s) 1-7. Claim(s) 8-14 is/are similar in scope to claim(s) 1-7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15-20; claim(s) 15-20 is/are directed to a/an system associated with the method claimed in claim(s) 1-7. Claim(s) 15- 20 is/are similar in scope to claim(s) 1-7, and is/are therefore rejected under similar rationale.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439